         Case 1-19-40395-ess           Doc 15      Filed 03/28/19       Entered 03/28/19 16:58:22



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
_________________________________________
In Re:                                                        Case No.: 19-40395-ess
                                                              Chapter 11
Alberto Roman,
                        Debtor.                               Assigned to:
                                                              Hon. Elizabeth S. Stong
                                                              Bankruptcy Judge
   __________________________________________

              IN REM ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY

            Upon the motion of Wells Fargo Bank, N.A. as servicing agent for U.S. Bank National Association,

   as Trustee for Credit Suisse First Boston Mortgage Securities Corp., CSMC Mortgage-Backed Pass-

   Through Certificates, Series 2006-6, (the ”Movant”) dated February 11, 2019 (the “Motion”), for an order

   pursuant to 11 U.S.C. § 362(a), lifting and vacating the automatic stay with respect to the property located

   at 34-26 10 Street, Astoria, NY 11106 (the “Property”), and the Motion having come before this Court

   March 14, 2019, at which counsel for Movant appeared, and there being no opposition to the Motion, it is

   hereby

            ORDERED, that the automatic stay in effect pursuant to 11 U.S.C. section 362(a), is hereby

   terminated modified pursuant to 11 U.S.C. § 105(a) and § 362(d)(4)(B) granting in rem relief as to the

   Property, the legal description of which being attached hereto as Exhibit ‘A’, as to Movant, its agents,

   assigns or successors in interest, so that Movant, its agents, assigns or successors in interest, may take any

   and all action pursue their rights under applicable state law to exercise its remedies against with respect to

   the Property; and it is further

            ORDERED, that the automatic stay under 11 U.S.C. § 362(a) is terminated modified pursuant to

   11 U.S.C. § 362(d)(4)(B) as to Movant’s interest in the Property such that if this Order is recorded in

   compliance with applicable State laws governing notices of interests or liens in real property, it shall

   be binding in any other case filed by any party under the Bankruptcy Code purporting to affect the

   Property that is filed not later than 2 years after the date of entry of this Order; and it is further
      Case 1-19-40395-ess          Doc 15     Filed 03/28/19      Entered 03/28/19 16:58:22




        ORDERED, that the Trustee retain any and all interest that said Trustee may have in any surplus

monies that may be produced from a foreclosure sale of the property, and will be noticed of any such sale

of the property and surplus money proceedings.




                                                                    ____________________________
 Dated: Brooklyn, New York                                                 Elizabeth S. Stong
        March 28, 2019                                              United States Bankruptcy Judge
